             Case 1:09-cr-00539-CCB Document 110 Filed 05/19/21 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *
                                                        *
v.                                                      *                  Crim. No. CCB-09-539
                                                        *
DUANE ROBERTS                                           *
                                                        *
*    *   *   *    *   *    *    *   *   *    *    *   * * *       *    *     *   *   *   *    *   *    *   *    * *

                                         MEMORANDUM & ORDER

         Now pending is Duane Roberts’s pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (ECF 107). Roberts seeks relief on the basis that Petersburg FCI, where he is

currently incarcerated, has had an outbreak of COVID-19 and that the facility is taking insufficient

precautions to protect him from the virus.

         The court is not persuaded that Roberts’s proffered reasons for compassionate release rise to

the level of “extraordinary and compelling reasons” within the meaning of § 3582(c)(1)(A)(i).1

Roberts does not state that he has any underlying medical conditions that would increase his risk of

severe illness related to COVID-19. While the court acknowledges Roberts’s concerns about the

conditions at Petersburg FCI, and appreciates his rehabilitative efforts, without evidence that Roberts

himself is particularly vulnerable to COVID-19, the court does not find that current conditions at

Petersburg FCI alone constitute an “extraordinary and compelling” reason for his release.




1
  Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to define “what should be
considered extraordinary and compelling reasons for sentence reduction” under § 3582(c)(1)(A). The most recent
Sentencing Commission policy statement defining “extraordinary and compelling reasons” for sentence reduction,
Guideline § 1B1.13, predates the First Step Act and, as the Fourth Circuit recently held, is not a policy statement that
applies to motions for compassionate release brought by defendants, because its plain text “constrains the entire policy
statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States v. McCoy, 981 F.3d
271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In the absence of an “applicable policy
statement[] issued by the Sentencing Commission” concerning what may be an “extraordinary and compelling reason”
for compassionate release when a defendant brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . .
to consider any extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting United
States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                            1
          Case 1:09-cr-00539-CCB Document 110 Filed 05/19/21 Page 2 of 2


       To the extent that Roberts requests home confinement, the court is without authority to grant

it. “The discretion to release a prisoner to home confinement lies solely with the Attorney General.”

United States v. Byers, No. 1:18-cr-00036-MR-WCM-1, 2020 WL 3513703, *2 (W.D.N.C. Jun. 29,

2020) (citing 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541(g)).

       Accordingly, the motion (ECF 107) is DENIED WITHOUT PREJUDICE to renewal if there

is evidence of changed circumstances.

       So Ordered this 19th day of May, 2021.



                                                      _/S/___________________________
                                                       Catherine C. Blake
                                                       United States District Judge




                                                  2
